EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

 

 

THIS AGREEMENT is made as of July 1, 2008, between MEDIA SCIENCES INTERNATIONAL,
INC., a Delaware corporation with offices at 8 Allerman Road, Oakland, New
Jersey 07436 ("Employer"), and MICHAEL W. LEVIN ("Employee") residing at 3 Fox
Hedge Road, Saddle River, NJ 07458.

 

W I T N E S S E T H:

 

WHEREAS, Employer desires to retain the services of Employee and Employee
desires to be employed by Employer upon the terms and conditions hereinafter set
forth;

 

NOW THEREFORE, in consideration of the agreements herein contained, the parties
hereto agree as follows:

 

1.      EMPLOYMENT. Employer hereby employs Employee, and Employee hereby agrees
to serve, as President and Chief Executive Officer of Employer, for the Term of
Employment (as defined in Section 2). Employee agrees to perform such services
as are customary for such offices. Employee further agrees to use Employee's
best efforts to promote the interest of Employer and to devote Employee's full
business time and energies during normal business hours to the business and
affairs of Employer during the Term of Employment.

 

2.      TERM OF EMPLOYMENT. The employment hereunder which commences on July 1,
2008 and shall continue for a term of two (2) years (the "Term of Employment"),
unless earlier terminated as provided in Section 3 or Section 11.

 

3.      INVOLUNTARY TERMINATION: This agreement may be terminated early upon

 

A.      upon the death of Employee (“Death”);

 

B.      at the option of Employer upon 30 days prior written notice to Employee,
in the event Employee is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months (“Disability”);

 

C.      upon “good reason” which term shall mean a material negative change in
the Employee’s duties and responsibilities or Employee’s base compensation,
including but not limited to the following:

 

i.       A material diminution in Employee’s base compensation, authority,
duties, responsibilities;



 


--------------------------------------------------------------------------------



 

 

ii.       A change in the geographic location that is material at which Employee
must perform services;

 

iii.      Any other action or inaction that constitutes a material breach by
Employer under this agreement, that governs the terms of Employee’s employment
with Employer;

 

Employee must provide notice to Employer within 90 days of the inception of the
good reason condition after which the Employer shall have 30 days to remedy the
condition before any termination based on Good Reason will be treated as
involuntary (“Good Reason”);

 

D.      upon Employee’s discharge by the Board of Directors of Employer for
"cause" (as defined in Section 11 hereof) (“For Cause”);

 

E.      upon Employee’s discharge by the Board of Directors “without cause”
(“Without Cause Termination”) or

 

F.      by Employee’s voluntary resignation (“Resignation”).

 

4.      COMPENSATION.

 

A.      Base Salary. As compensation for the services to be provided hereunder
and in consideration of Employee's agreement not to compete as set forth in
Section 5, during the Term of Employment, Employer shall pay Employee an annual
salary of two hundred, fifty thousand dollars ($250,000), or such greater annual
salary as may be established by Employer's Board of Directors, which shall be
payable in appropriate installments to conform with the regular payroll dates
for salaried personnel of Employer.

 

B.      Bonus. Employee shall, during the term of this Agreement, be entitled to
an annual performance bonus equal to such amount as the Board of Directors may
determine. Additionally, Employee shall be entitled to such other bonuses as the
Board of Directors shall determine from time to time. Any bonus payable under
this Section will be paid in accordance with the Performance Based Cash Bonus
Compensation Plan in effect during the year in which any such bonus may be
awarded.

 

C.      Other Benefits. Employee shall be entitled to the following fringe
benefits, perquisites, and other benefits of employment during the Term of
Employment: (i) medical and dental insurance under such group medical, dental
and vision insurance policies as Employer may provide to its employees; (ii)
sick days in accordance with Employer's policy regarding officers; (iii) six (6)
weeks vacation in each year prorata; (iv) participation in Employer's 401(k)
plan or such other plan as Employer may adopt; (v) participation in Employer's
employee stock option plan, and/or such independent plan as may be established;
and (vi) Employer shall also during the term hereof, and for one year thereafter
provide and fully pay for a fifteen year (15-year) term life insurance policy on
the life of Employee, subject to Employee's reasonable insurability, with a face
amount of benefit of $2,000,000 and with the beneficiary thereof to be
Employee's



 

2

 


--------------------------------------------------------------------------------



 

 

estate, or as otherwise directed by Employee. Employee shall have the option to
maintain such insurance at his own expense commencing one year after the end of
the term hereof, if such term is not renewed. In addition to the foregoing,
Employee shall also be entitled to any benefits, perquisites and other benefits,
to the extent that the Board of Directors determines such benefits are to be
made available to Employer's employees or management employees in general.

 

D.      Payment Upon Early Termination. In the event of early termination of
employment “For Cause” for any reason specified in Section 11 hereof, or for a
Resignation, Employer shall no longer be obligated to make any payments of
compensation to Employee or Employee's estate under this Agreement except as
provided for herein. However, any salary or bonus earned and/or vested for prior
periods, but not yet paid, shall be paid by Employer to Employee or Employee's
estate. In the event of early termination of employment during the first year of
this Agreement due to Employee’s Disability, Without Cause Termination, or
involuntary termination for “Good Reason”, the Employee or Employee’s estate
shall be paid two hundred, ninety thousand dollars ($290,000) within two weeks
of Termination. In the event of early termination of employment after the first
anniversary of this Agreement due to Employee’s Disability, Without Cause
Termination or involuntary termination for “Good Reason”, the Employee or
Employee’s estate shall be paid an amount equal to one year Base Salary within
two weeks of Termination.

 

5.

COVENANT NOT TO COMPETE; INTELLECTUAL PROPERTY; CONFIDENTIALITY.

 

A.      Covenant Not to Compete and Solicit. During the Term of Employment,
Employee will not, within any jurisdiction in which Employer or any affiliate
conducts its business operations, or in any way materially competing with
Employer, directly or indirectly, own, manage, operate, control, be employed by
or participate in the ownership, management, operation or control of, or be
connected in any manner with, any business of the type or character engaged in
or competitive with that conducted by Employer. The decision of Employer's Board
of Directors as to what constitutes a competing business shall be final and
binding upon Employee, and such decision shall be made in good faith. For these
purposes, ownership by Employee or any affiliate of Employee of securities of a
public company not in excess of 1% of any class of such securities shall not be
considered to be competition with Employer.

 

For a period of three (3) years after termination of Employee's employment with
Employer, Employee further agrees to refrain from interfering with the
employment relationship between Employer and its other employees by soliciting
any of such individuals to participate in independent business ventures and
agrees to refrain from soliciting business from any client or prospective client
(as disclosed in a list to be provided to Employee by Employer at the time he
ceases to be employed, which list shall be binding upon Employee) of Employer's
for Employee's benefit or for any other entity.



 

3

 


--------------------------------------------------------------------------------



 

 

It is the desire and intent of the parties that if any provisions of this
Section 5(A) shall be adjudicated to be invalid or unenforceable, this Section
5(A) shall be deemed amended to delete therefrom such provisions or portion
adjudicated to be invalid or unenforceable, such amendment to apply only with
respect to the operation of this paragraph in the particular jurisdiction in
which such adjudication is made.

 

B.      Intellectual Property. During the Term of Employment, Employee will
disclose to Employer all ideas, inventions and business plans developed by
Employee during such period which relates directly or indirectly to the business
of Employer or affiliates, including without limitation any process, operation,
product or improvement which may be patentable or copyrightable. Employee agrees
that such will be the property of Employer and that Employee will, at Employer's
request and cost, do whatever is necessary to secure the rights thereto by
patent, copyright or otherwise to Employer.

 

C.      Confidentiality. Employee agrees to not divulge to anyone (other than
Employer or any other persons employed or designated by Employer) any knowledge
or information of any type whatsoever of a confidential nature relating to the
business of Employer or any of its subsidiaries or affiliates, including without
limitation all types of trade secrets (unless readily ascertainable from public
or published information or trade sources). Employee further agrees not to
disclose, publish or make use of any such knowledge or information of a
confidential nature without prior written consent of Employer.

 

6.      CHANGE OF CONTROL. Employee shall have the right to terminate the
employment agreement in the event of a "change in control" of Employer. “Change
in Control” shall mean an event or series of events that constitutes a change in
the ownership or effective control of the Company, or a change in the ownership
of a substantial portion of the assets of the Company as defined in Treasury
Regulations Section 1.409A-3(i)(5). Upon a change in control in the first year
of this Agreement and Employee’s election to terminate employment, Employee
shall be entitled to a lump sum payment, payable within one month of
termination, equal to five hundred, forty dollars ($540,000). Upon a change in
control occurring after the first year of this Agreement and Employee’s election
to terminate employment, Employee shall be entitled to a lump sum payment,
payable within one month of termination, equal to two hundred percent (200%) of
Employee's "base amount", as defined in § 280G(3) of the Code. If a payment is
made under this Section 6, then no payment will be made under Section 4(D).

 

7.      REIMBURSEMENT OF EXPENSES. Employee shall be entitled to be reimbursed,
in accordance with the Employer’s normal payroll practices, for reasonable
travel and other expenses incurred in connection with Employee's services to
Employer pursuant to and during the Term of Employment upon a basis consistent
with the policies established or announced by Employer.

 

8.      AUTOMOBILE. Employer recognizes Employee's need for an automobile for
business purposes. Therefore, Employer shall provide Employee with an



 

4

 


--------------------------------------------------------------------------------



 

 

automobile, including related maintenance, repairs, insurance, and other costs.
The automobile will be selected by Employee, and the automobile and related
costs shall be comparable to those which Employer historically provided to the
Employee.

 

9.      DEATH BENEFITS. If Employee dies during the Term of Employment, Employer
shall pay to Employee's estate the compensation that would otherwise be payable
to Employee for twelve months following the month in which his death occurs,
payable on the regular payroll dates as specified in Section 4(A). In addition,
Employer shall pay $100,000, in a lump sum, within 30 days after his death, to
the Employee's widow, or, if he is not then survived by his widow, to the
Employee's surviving children in equal shares, or, if there are no surviving
children, to the Employee's estate.

 

10.     BREACH BY EMPLOYEE. Both parties recognize that the services to be
rendered under this Agreement by Employee are special, unique and extraordinary
in character, and that in the event of a breach by Employee of the terms and
conditions of this Agreement to be performed by Employee, or in the event
Employee performs services during the Term of Employment for any person, firm,
corporation or other entity engaged in a competing line of business with
Employer, or otherwise breaches this Agreement, Employer shall be entitled, if
it so elects, to institute proceedings and to prosecute them in any court of
competent jurisdiction, either in law or in equity, to obtain damages for any
breach of this Agreement, or to enforce the specific performance thereof by
Employee, or to enjoin Employee from performing services for any such other
person, firm, corporation or other entity.

 

11.     TERMINATION FOR CAUSE. Employer may terminate Employee for cause upon
thirty days' prior written notice to Employee. For purposes of this Agreement,
an event or occurrence constituting "cause" shall mean:

 

A.      Employee's willful failure or refusal after notice thereof, to perform
specific directives of Employer's Board of Directors, when such directives are
consistent with the scope and nature of Employee's duties and responsibilities
as set forth in Section 1 and elsewhere herein and such failure or refusal is:
(i) not corrected within a reasonable time after receipt of written notice sent
by Employer's Board of Directors after resolution authorizing such notice; (ii)
the direct material cause of material damages to the Employer; and (iii) within
the ability and power of Employee to materially perform such directive as to
render such failure or refusal willful;

 

B.      Employee's conviction of a felony or of any crime involving moral
turpitude, fraud or misrepresentation and final resolution of all appeals
therefrom;

 

C.      Any final court determination of gross or willful misconduct of Employee
resulting in substantial loss to Employer, substantial damage to Employer's
reputation or any material theft from Employer;

 

D.      Other than by reason of physical injury or illness, a final court
determination of Employee's material failure to perform the duties and
responsibilities under this Agreement causing material damage to Employer; or



 

5

 


--------------------------------------------------------------------------------



 

 

E.      Any final court determination of any material breach (not covered by any
of the clauses (A) through (D)) of any of the provisions of this Agreement,
causing material damage to Employer, and such breach was not cured within ten
days after written notice thereof to Employee by Employer.

 

12.     DELAY DUE TO SECTION 409A. Anything in this Agreement to the contrary
notwithstanding, if at the time of the Employee’s termination of employment, the
Employee is considered a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code, and if any payment that the Employee becomes
entitled to under this Agreement is considered deferred compensation subject to
interest and additional tax imposed pursuant to Section 409A(a) of the Code as a
result of the application of Section 409A(a)(2)(B)(i) of the Code, then no such
payment shall be payable prior to the date that is the earlier of (i) six months
after the Employee’s separation from service, or (ii) the Employee’s death. The
parties agree that this Agreement may be amended, as reasonably requested by
either party, and as may be necessary to fully comply with Section 409A of the
Code and all related rules and regulations in order to preserve the payments and
benefits provided hereunder without additional cost to either party.

 

13.

INDEMNIFICATION FOR EXCISE TAXES.

 

A.      The Employee and Employer each agree to execute any and all waivers,
approvals and/or other documents which are reasonably necessary in the opinion
of counsel to Employer to avoid characterization of payments as “excess
parachute payments” as defined in Section 280G of the Code or to comply with the
provisions of Section 409A of the Code. Provided that Employee executes any such
waivers, approvals and other documents, Employer hereby agrees to indemnify,
defend and hold Employee harmless, on an after-tax basis, from and against any
liabilities, claims, losses, costs, expenses (including without limitation
attorneys’ fees) and damages to the extent arising from or relating to the
imposition of any excise tax on Employee as the result of an excess parachute
payment or a payment treated as deferred compensation under Section 409A of the
Code being made to Employee.

 

B.      The Employee shall give Employer prompt written notice of any event
which may give rise to a claim for indemnification under Section 13(A);
provided, however, that failure to promptly provide notice shall not relieve the
Employer of its indemnification obligations hereunder except to the extent it is
prejudiced thereby. If, within thirty (30) days after receiving such notice,
Employer advises Employee that it will conduct the defense of such claim at its
expense, Employee shall not settle or admit liability with respect to the claim
and shall afford to Employer and its counsel all reasonable assistance in
defending against the claims. The Employer shall reimburse Employee for his or
her out of pocket expenses, but shall not be required to indemnify or reimburse
Employee for attorneys’ fees in such defense. Claims for indemnification shall
be equitably adjusted to take into account any tax benefits received by Employee
relating to such claims. Payments shall be made within sixty (60) days after any
assessment becomes final if no appeal is available or if the Employer elects not
to take a further



 

6

 


--------------------------------------------------------------------------------



 

 

appeal, but, in any event shall be paid by the end of Employee’s taxable year in
which he remits the related taxes.

 

C.      The provisions of this Section 13 will survive the termination of this
Agreement.

 

14.     FISCAL YEAR. For purpose of this Agreement, the Company's fiscal year
end is assumed to be June 30.

 

15.     ASSIGNMENT. This Agreement is a personal contract and, except as
specifically set forth herein, the rights and interests of Employee herein may
not be sold, transferred, assigned, pledged or hypothecated by Employee. The
rights and obligations of Employer hereunder shall be binding upon and run in
favor of the successors and assigns of Employer. In the event of any attempted
assignment or transfer of rights hereunder contrary to the provisions hereof,
Employer shall have no further liability for payments hereunder. Employee
specifically consents to assignment of this Agreement by Employer pursuant to
any reorganization or business combination that Employer may effect hereafter.

 

16.     GOVERNING LAW; CAPTIONS. This Agreement contains the entire agreement
between the parties and shall be governed by the laws of the State of New
Jersey. It may not be changed orally, but only by agreement in writing signed by
the party against whom enforcement of any waiver, change, modification or
discharge is sought, and consented to in writing by the Board of Directors of
Employer. Section headings are for convenience or reference only and shall not
be considered a part of this Agreement.

 

17.     PRIOR AGREEMENTS. This Agreement supersedes and terminates all prior
agreements between Employer and Employee relating to the subject matter herein
addressed.

 

18.     NOTICES. Any notice or other communication required or permitted
hereunder shall be sufficiently given if delivered in person to Employer by
delivery to its Chairman of the Board of Directors or sent by telex, telecopy or
by registered or certified mail, postage prepaid, addressed as follows:

 

if to Employee, to:

Michael W. Levin

3 Fox Hedge Road

Saddle River, NJ 07348

 

 

if to Employer, to:

Media Sciences International, Inc.

8 Allerman Road

Oakland, NJ 07436



 

7

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, Employer has by its appropriate officer signed this
Agreement and Employee has signed this Agreement, on and as of the date and year
first above written.

 

MEDIA SCIENCES INTERNATIONAL, INC.

 

By:

/s/ Paul Baker             

 

Paul Baker

 

 

Director

 

 

EMPLOYEE

 

 

 

/s/ Michael W. Levin

Michael W. Levin

 

 

 

 

8

 

 

 